Case 2:20-cv-05595-PSG-GJS Document 26 Filed 12/11/20 Page 1 of 3 Page ID #:169




    1   Irfan A. Lateef (SBN 204,004)
        irfan.lateef@knobbe.com
    2   Daniel C. Kiang (SBN 307,961)
        daniel.kiang@knobbe.com
    3   KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street
    4   Fourteenth Floor
        Irvine, CA 92614
    5   Phone: (949) 760-0404
        Facsimile: (949) 760-9502
    6
        Attorneys for Defendant
    7   JK IMAGING LTD.
    8   Jayson S. Sohi (CSB 293176)
        jayson@cotmanip.com
    9   COTMAN IP LAW GROUP, APLC
        35 Hugus Alley, Suite 210
   10   Pasadena, CA 91103
        (626) 405-1413/FAX: (626) 316-7577
   11
        Daniel A. Kent (pro hac vice)
   12   dankent@kentrisley.com
        KENT & RISLEY LLC
   13   5755 N. Point Pkwy., Suite 57
        Alpharetta, GA 30022
   14   (404) 585-4214/FAX: (404) 829-2412
   15   Attorneys for Plaintiff DigiMedia Tech, LLC
   16
   17                  IN THE UNITED STATES DISTRICT COURT
   18                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   19                              WESTERN DIVISION
   20    DIGIMEDIA TECH, LLC,                )   Civil Action No.
   21                                        )   2:20-cv-05595-PSG-GJS
         Plaintiff,                          )
   22                                        )   JOINT NOTICE OF SETTLEMENT
   23    v.                                  )   AND [PROPOSED] ORDER
                                             )
   24    JK IMAGING LTD.,                    )   Scheduling Conf. Date: Jan. 11, 2020
   25                                        )
         Defendant.                          )   Hon. Philip S. Gutierrez
   26                                        )
   27
   28
Case 2:20-cv-05595-PSG-GJS Document 26 Filed 12/11/20 Page 2 of 3 Page ID #:170




    1         PLEASE TAKE NOTICE that Plaintiff DigiMedia Tech, LLC and
    2   Defendant JK Imaging Ltd. (collectively “the Parties”), through their respective
    3   counsel of record, have reached a settlement in the above-referenced action, and
    4   plan on dismissing all claims of Plaintiff against Defendant with prejudice within
    5   approximately 48-days of the filing date of this Joint Notice. Such dismissal shall
    6   be contingent upon Defendant’s performance of the obligations agreed to in a
    7   settlement agreement.
    8         The Parties ask that the Court suspend all pending dates for this action, and
    9   designate the case inactive, until the earlier of: (1) Defendant meeting all
   10   obligations under the mutually-executed and agreed-upon settlement agreement,
   11   and Plaintiff filing a dismissal with the Court; or (2) until a period of 48-days
   12   from the filing of the Parties Joint Notice of Settlement elapses.
   13
   14                                        Respectfully submitted,
   15
                                             KENT & RISLEY LLC
   16
   17
        Dated: December 11, 2020             By: /s/ Daniel A. Kent
   18                                            Daniel A. Kent
   19                                         Attorneys for Plaintiff
                                              DIGIMEDIA TECH, LLC
   20
   21
   22
                                             KNOBBE, MARTENS, OLSON & BEAR, LLP
   23
   24
        Dated: December 11, 2020             By: /s/ Daniel C. Kiang
   25                                            Irfan A. Lateef
   26                                            Daniel C. Kiang

   27                                        Attorneys for Defendant
                                             JK IMAGING LTD.
   28
                                                -1-
Case 2:20-cv-05595-PSG-GJS Document 26 Filed 12/11/20 Page 3 of 3 Page ID #:171




    1                      AUTHORIZATION FOR SIGNATURE
    2         The other signatory to this document concurs in this filing and has
    3   authorized the use of his signature.
    4
    5                                  /s/ Daniel A. Kent
                                          Daniel A. Kent
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -2-
